L lNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
Claims 18-23 and 25-38 is pending.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/8/2021 has been entered.
 
Action Summary
Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn due to applicants amendment of claims.

Claim(s) 18-23, 26-27, 28, 34-35 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lezzaiq (WO 2012/055840) of record is maintained with modifications due to applicants amendment of claims.
Claims 25, 29, 31-33 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lezzaiq (WO 2012/055840) of record as applied to claims 18-23, 26-27, 20, 34-35  above, and further in view of Platteeuw (WO 2015/086643) is maintained with modifications due to applicants amendment of claims.



Response to Arguments
Applicants argue that the present claims DO NOT recite administration of estradiol, but rather recite administering "an estetrol component."  This argument has been fully considered but has not been found persuasive.  Lezzaiqu discloses that preferred estrogens are estradiol valerate, ethinylestradiol, mestranol, quinestranol, estradiol, estrone, estrane, estriol, estetrol (this is the same as estetrol monohydrate) and conjugated equine estrogens (paragraph 0044 and claim 9).  Since Lezzaiqu clearly teaches estetrol which meet the instant claim limitations.
	Applicants argue that Lezzaiqu teaches that the dosing is limited to ethinyl  estradiol NOT estetrol. This argument has been fully considered but has not been found persuasive.  Lezzaiqu discloses that preferred estrogens are estradiol valerate, ethinylestradiol, mestranol, quinestranol, estradiol, estrone, estrane, estriol, estetrol (this is the same as estetrol monohydrate) and conjugated equine estrogens (paragraph 0044 and claim 9).  Lezzaiqu discloses estrogens at a daily dose of 2-3 mg and 20-30 mg (paragraph 0050 and examples 4 and 5 and claim 12). Thus, the claim limitation has been met.
Applicants argue that not simply assume that a dose of estetrol disclosed by Platteeuw as being effective for treating one condition would be effective or appropriate for treating all other conditions, let alone for an indication such as dysmenorrhea, which is not even mentioned in Platteeuw.  This argument has been fully considered but has 
 Applicants argue that Platteeuw explicitly teaches that estetrol is NOT readily interchangeable with the other estrogens disclosed in Lezzaiq.  This argument has been fully considered but has not been found persuasive.  Platteeuw specifically teaches that the estetrol component is estetrol monohydrate (figure 1-3) (which is the same as estradiol AND the elected estetrol).  Platteeuw teaches that the estetrol component is in 

	Applicants again argue several times and varying ways that there isn’t motivation to combine Lezzaiq and Platteeuw (WO 2015/086643) and just because you can is not sufficient to establish a motivation to combine.  This argument has been fully considered but has not been found persuasive. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Lezzaiq teaches a treatment of dysmenorrhea and/or menstrual pain with the administration of zinc, estradiol and drospirenone (claim 35, 11). Lezzaiq teaches drospirenone at a dose of 2-4 mg (claim 12).  Lezzaiq teaches a 28 day regime, which is 21 day of drospirenone and estradiol and 7 day of placebo (free of active agents) (Figure 2).  Lezzaiq teaches a 28 day regime, which is 24 day of drospirenone and estradiol and 4 day of placebo (free of active agents) (Figure 3).  And Platteeuw teaches that the estetrol component is estetrol monohydrate (figure 1-3).  Platteeuw teaches that the estetrol component is in a dosage daily dose of at least 0.05 mg, more preferably of 0.1-40 mg and most preferably of 0,2-20 mg of the estetrol component (page 12, lines 5-9).  It would have been obvious to one of ordinary skills in the art to administer estetrol monohydrate in the dosage of estetrol (this is the same as estetrol monohydrate). One would have been motivated to combine drospirenone and estetrol to treat In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
The analysis that "should be made explicit" refers not to the teachings in the prior art of a motivation to combine, but to the court’s analysis. . . . Under the flexible inquiry set forth by the Supreme Court, the district court therefore erred by failing to take account of 'the inferences and creative steps,' or even routine steps, that an inventor would employ and by failing to find a motivation to combine related pieces from the prior art." Ball Aerosol, 555 F.3d at 993, 89 USPQ2d at 1877.  The Federal Circuit’s directive in Ball Aerosol was addressed to a lower court, but it applies to Office personnel as well. When setting forth a rejection, Office personnel are to continue to make appropriate findings of fact as explained in MPEP § 2141 and § 2143, and must provide a reasoned explanation as to why the invention as claimed would have been obvious to a person of ordinary skill in the art at the time of the invention. This requirement for explanation (E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention (see MPEP 2143).  In the instant claims E, F and G apply, it would have been obvious to one of ordinary skills to try because in the art to administer , estetrol and progestogenic compound to alleviating the symptoms of dysmenorrhea.  Thus, the many and various argument that there is no motivation to combine the art is moot in view supra.
	Applicants again argue that Platteeuw doesn’t even relate to dysmenorrhea.  This argument has been fully considered but has not been found persuasive.  Platteeuw teaches that the estetrol component is estetrol monohydrate (figure 1-3).  Platteeuw teaches that the estetrol component is in a dosage daily dose of at least 0.05 mg, more preferably of 0.1-40 mg and most preferably of 0,2-20 mg of the estetrol component (page 12, lines 5-9).  And Lezzaiq teaches a treatment of dysmenorrhea and/or menstrual pain with the administration of zinc, estradiol and drospirenone (claim 35, 11). Lezzaiq teaches drospirenone at a dose of 2-4 mg (claim 12).   Since it is known to administer estradiol (estetrol) and drospirenone to treat dysmenorrhea and/or menstrual pain and it’s further known that estetrol is administered in the dosage of 0.1 – 40 mg as taught by both Lezzaiq and Platteeum, it would have been obvious to combine and optimize the dosing of estetrol with a reasonable expectation of success.  With regard to the ranges disclosed by Platteeuw which fully encompass the ranges of the instant invention, MPEP § 2144.05(II)(A) states that [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form,  one page 12, lines 5-9, with the reasonable expectation of alleviating the symptoms of dysmenorrhea. 
Applicant's remarks constitute an analysis of Lezzaiq and Platteeuw individually, without considering how the references were combined. Arguments lodged against the individual references in a piecemeal fashion without considering how all of the references were combined fails to be persuasive in establishing non-obviousness because it is the combined teachings that are the basis for a proper conclusion of obviousness, not each individual reference alone. In other words, it must be remembered that the references are relied upon in combination and are not meant to be considered separately. In fact, Applicant advocates an improper standard, i.e., that a reference applied under 35 U.S.C. 103(a) must explicitly teach the entire claimed invention in each single reference. This is the standard for anticipation under 35 U.S.C. 102, not obviousness under 35 U.S.C. 103(a). To properly conclude obviousness of an invention does not require the claimed invention to be expressly suggested in its entirety by any one single reference under 35 




Previous Rejection

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18-23, 26-27, 20, 28, 34-35 and 37-38 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lezzaiq (WO 2012/055840) of record.

Lezzaiq teaches a treatment of dysmenorrhea and/or menstrual pain with the administration of zinc, estradiol and drospirenone (claim 35, 11). Lezzaiq teaches drospirenone at a dose of 2-4 mg (claim 12).  Lezzaiq teaches a 28 day regime, which is 21 day of drospirenone and estradiol and 7 day of placebo (free of active agents) preferred estrogens are estradiol valerate, ethinylestradiol, mestranol, quinestranol, estradiol, estrone, estrane, estriol, estetrol and conjugated equine estrogens (paragraph 0044 and claim 9).  Lezzaiqu discloses estrogens at a daily dose of 2-3 mg and 20-30 mg (paragraph 0050 and examples 4 and 5 and claim 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s  25, 29, 31-33 and 36-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lezzaiq (WO 2012/055840) as applied to claims 18-23, 26-27, 20, 34-35  above, and further in view of Platteeuw (WO 2015/086643) both are of record.
Lezzaiq teaches a treatment of dysmenorrhea and/or menstrual pain with the administration of zinc, estradiol and drospirenone (claim 35, 11). Lezzaiq teaches drospirenone at a dose of 2-4 mg (claim 12).  Lezzaiq teaches a 28 day regime, which is 21 day of drospirenone and estradiol and 7 day of placebo (free of active agents) (Figure 2).  Lezzaiq teaches a 28 day regime, which is 24 day of drospirenone and estradiol and 4 day of placebo (free of active agents) (Figure 3).  Lezzaiqu discloses that preferred estrogens are estradiol valerate, ethinylestradiol, mestranol, quinestranol, estradiol, estrone, estrane, estriol, estetrol (this is the same as estetrol monohydrate) and conjugated equine estrogens (paragraph 0044).  Lezzaiqu discloses estrogens at a daily dose of 2-3 mg (paragraph 0050 and examples 4 and 5).
Lezzaiq does not expressly disclose dysmenorrhea symptoms grade by at least one unit, haemostatic changes nor 4-day interval during which only the estetrol component is administered.
Platteeuw teaches that the estetrol component is estetrol monohydrate (figure 1-3).  Platteeuw teaches that the estetrol component is in a dosage daily dose of at least 0.05 mg, more preferably of 0.1-40 mg and most preferably of 0,2-20 mg of the estetrol component (page 12, lines 5-9).
	It would have been obvious to one of ordinary skills in the art to administer estetrol monohydrate in the dosage of estetrol (this is the same as estetrol monohydrate). One would have been motivated to combine drospirenone and estetrol to In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
 
It would have been obvious to one of ordinary skills that upon administering drospirenone and estetrol to treat dysmenorrhea and/or menstrual pain would also improve the symptoms of dysmenorrhea by at least one unit and that the haemostatic changes would not exceed the boundaries of a normal range after daily administration for one menstrual cycle of at least 28 days with the same administration of the 28 day regime, which is 21 day of drospirenone and estradiol (same compositions) and 7 day of placebo (free of active agents) as disclosed by Lezzaiq with a reasonable expectation of success absence evidence to the contrary.
With regards to the limitation of “a 24-day interval during which the estetrol component and progestogenic component are administered, alternating with a 4-day interval during which only the estetrol component is administered”.  It would have been 

New Rejection

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lezzaiq (WO 2012/055840) as applied to claims 18-23, 26-27, 20, 34-35  above, and further in view of Platteeuw (WO 2015/086643) both are of record as applied to claims 25, 29, 31-33 and 36-38 above, and further in view of Harada (Dysmenorrhea and Endometriosis in Young Women, Yonago Acta medica 2013;56:81–84).
Lezzaiq and Platteeuw as cited above.
Neither Lezzaiq nor Plateeuw disclose symptoms of dysmenorrhea.
Harada teaches that Dysmenorrhea is defined as pathological symptoms associated with menstruation, marked by abdominal cramping and pain during the menstrual period that interfere with daily activity. Associated general symptoms, such as nausea, vomiting, lumbago, diarrhea, and headache, are also common (page 81).




For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim Objections
Claim 32 is objected to because of the following informalities:  after “lower abdominal pain” there is a comma, which should not be present. This should read “lower abdominal pain and lower back pain.” Appropriate correction is required.


Conclusion
Claims 18-23 and 25-38 is rejected.
No claims are allowed.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN ANN CRUZ whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRIEN A CRUZ/Primary Examiner, Art Unit 1627